DETAILED ACTION
This action is in response to the amendments and remarks received 09/23/2020 in which claims 44, 49-51, 61 and 63 are rejected, and claims 1-20, 34, 37-43, 45-48, 52-60, 62 and 64-66 are allowed.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Allowable Subject Matter
Claims 1-20, 34, 37-43, 45-48, 52-60, 62 and 64-66 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments received 09/23/2020 have been fully considered, and are convincing with regard to the previous 112(b) rejections and claims 1-20, 34, 37-43, 45-48, 52-60, 62 and 64-66, and as such they are allowed.
With regard to independent claim 1, the Examiners agrees that Blankenburg does not disclose defects and even where defects are known, as in Merchant, and supports having small pores are known, as in Venkatesan, no relationship is taught in the art between the defect spacing and the support pore size, and thus claim 1 and its dependents are allowed.

With regard to Applicants’ arguments to claim 61 and its dependents that “Neither Blankenburg nor Venkatesan teach or make obvious a porous substrate comprising a plurality of pores that are cylindrical, conical, or bullet shaped”; the Examiner disagrees. As Applicant’s arguments have not changed in scope the Examiner repeats his previous response: Applicants’ appear to be arguing a special definition of the terms “cylindrical, conical or bullet shaped” such that the shapes fit what they have disclosed specifically in the specification, however there is no support for a special definition and the terms will be giving their broadest reasonable interpretation.  While terms are interpreted in light of the specification, limitations are not read into the claims from the specification unless Applicant’s play their own lexicographer and clearly include a special definition in the original disclosure. The pore shape is pictured in Fig. 5b of Venkatesan, as previously cited, and the pore as pictured below is seen to be cylindrical or conical, i.e. “relating to or having the form or properties of a cylinder or cone”.  The art does not provide, and Applicant’s do not appear to specify, what deviation from a geometrically perfect cone or cylinder would be encompassed by the terms “cylindrical or conical”, given the broadest reasonable interpretation of the terms, the pore shape as pictured is seen to be “cylindrical or conical” as claimed.

    PNG
    media_image1.png
    287
    348
    media_image1.png
    Greyscale


Claim Interpretation
The term “defects” as used in the claims is seen to be defined by the specification to mean “pores” or opening in the graphene/active layer, more specifically pores not of the desired size for filtration; see instant specification [0072]-[0073].
The term “atomically thin material” is interpreted to mean graphene, hexagonal boron nitride, molybdenum sulfide, vanadium pentoxide, as the specification defines graphene to be atomically thin at [0065] and describes hexagonal boron nitride, molybdenum sulfide, vanadium pentoxide to be similar two-dimensional materials.
With regard to the phrase “laterally isolates flow through the at least one active layer”, this is seen to mean “minimizing lateral flow of material within the substrate acting as a support layer” as supported in [0072] of the instant specification.
Claim Objections
Claim 13 is objected to because of the following informalities:  “the second atomically thin active layer” should be “the second active layer”.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  there should be a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 49-50 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenburg in view of Venkatesan.
Regarding claims 49-50 and 61 Blankenburg teaches a membrane for filtration which comprises a graphene sheet having pores formed in it (by “classic lithographic or electron beam process”), i.e. “nanoporous graphene”, which is supported by Al2O3 or ultrathin alumina membranes, i.e. a porous support/substrate which is a metal nanofiltration membrane (Abstract, pg. 2267 Section 3. RESULTS and DISCUSSION second paragraph; Fig. 2). Where graphene is thus the active (i.e. filtering) layer and is considered a sheet of atomically thin material with a 
With specific regard to “wherein the porous substrate comprises a second plurality of isolated pores that are fluidly coupled to the first plurality of pores” and (claim 49) “wherein the second plurality of pores of the porous substrate are straight and extend in a direction away from the active layer adjacent the porous substrate” the specific porous alumina support used is not detailed however Blankenburg suggests (last partial paragraph of P2267) the alumina support disclosed by Venkatesan who discloses the Al2O3 membranes which have pores of 1-16 nm produced by electron beam and have a “3D symmetric double-cone structure” (i.e. considered to be cylindrical and or funnel/conical shaped) (Venkatesan pg. 2, last paragraph through pg. 3 first paragraph, Fig. 5b). 
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Blankenburg by using for the support the Al2O3 membranes which have pores of 1-16 nm produced by electron beam and have a “3D symmetric double-cone structure” as disclosed by Venkatesan because These are known supports for nanoporous membranes and are specifically suggested by Blankenburg.
The combination of Blankenburg with the support as disclosed by Venkatesan will thus be such that “wherein the porous substrate comprises a second plurality of isolated pores that are fluidly coupled to the first plurality of pores” and (claim 49) “wherein the second plurality of pores of the porous substrate are straight and extend in a direction away from the active layer adjacent the porous substrate” as claimed.


    PNG
    media_image1.png
    287
    348
    media_image1.png
    Greyscale

Regarding claim 44 Blankenburg in view of Venkatesan discloses the membrane of claim 61 but does not specifically disclose wherein “laterally isolating” flow through the at least one active layer. However, as best this term can be interpreted (see the 112b rejection above), the alumina substrate as disclosed and pictured by Blankenburg appears to laterally isolate flow by having non-interconnected straight-through pores; this is further disclosed by Venkatesan who discloses the Al2O3 membranes cited by Blankenburg which have pores of 1-16 nm produced by electron beam and have a “3D symmetric double-cone structure” (i.e. considered to be cylindrical and or conical shaped) (Venkatesan pg. 2, last paragraph through pg. 3 first paragraph, Fig. 5b). With further regard to “lateral isolation”; Since the composition is the same as the composition recited in claim 44 and the substrate has straight-through non-interconnected cylindrical/conical shaped pores and of the size as claimed (i.e. see claim 50, 54, 59) and disclosed by Applicants’ ([0075], [0072]) it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Blankenburg in view of Venkatesan inherently has the same properties as the membrane recited in claim 1.  Specifically, it is asserted that the porous substrate laterally isolates flow through the at least one atomically thin active layer. See MPEP 2112.01. 

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenburg in view of Venkatesan and further in view of Merchant, Christopher A., et al. “DNA Translocation through Graphene Nanopores.” Nano Letters, vol. 10, no. 8, 2010, pp. 2915–2921., doi:10.1021/nl101046t. (Hereinafter “Merchant”); and (alternatively, additionally) in view of US2010/0212504 (hereinafter “Shimizu”);
Regarding claim 51 Blankenburg in view of Venkatesan discloses the membrane of claim 61 but does not specifically disclose wherein a pore size of the porous substrate is less than a mean distance between defects of the at least one active layer.  
However, as disclsoed by Merchant, defects in nonporous graphene are inherent and a known issue (Merchant pg. 2916 right column, full paragraph). While the “distance between defects” is not known, since the composition is the same as the composition recited in claim 1 and the substrate has straight-through non-interconnected cylindrical/conical shaped pores and of the size as claimed (i.e. see claim 50, 54, 59) and disclosed by Applicants’ ([0075], [0072]) it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Blankenburg in view of Venkatesan inherently has the same properties as the membrane recited in claim 1.  Specifically, it is asserted that a pore size of the porous substrate is less than a mean distance between defects of the at least one active layer. See MPEP 2112.01. 
Alternatively, it is further well known to adjust the size of substrate pore size as disclosed by Shimizu who discloses a composite filtration membrane having a thin selective layer on a support wherein it is specifically disclosed that the permeation rate and separation coefficient of the overall composite membrane is adjusted by controlling the support pore size and distribution (Shimizu [0086], [0093]). Therefore the pore size of a composite membrane’s support is known in the art to be a result effective variable. See MPEP § 2144.05 (B).  Case law holds that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate support pore size so as to produce desired flow rate and filtering properties.

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenburg in view of Venkatesan and further in view of US Patent No 4,894,160 to Abe et al. (hereinafter “Abe”)
Regarding claim 63 Blankenburg in view of Venkatesan discloses the membrane of claim 61 but does not disclose wherein a flow resistance of the porous substrate is less than approximately ten times a flow resistance of the at least one active layer.
However, the flow resistance ratio between the filtration membrane and the porous support is known in the art to be a result effective variable, as disclosed by Abe who discloses a composite filter comprising a membrane with porous support (Abe Abstract), wherein "the flow resistance ratio between the filtration membrane and the porous support is determined to enhance the filtration efficiency of the structure" (Abe col 1, line 65 through col 2, line 2) and specifically that the “the porous partition walls are formed to permit the passage of the pure water at a flow quantity more than twenty times the flow quantity of the pure water passing through the selective membrane and partition walls” (Abe col 2, lines 21-28) which rephrased would be a flow resistance of the porous substrate is less than 0.05 times the flow resistance of the at least one active layer. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773